           Case 6:17-cv-00115-BMM Document 129 Filed 07/22/20 Page 1 of 2




DAN      N.       FIORITO     III
T h e L a w O f fi c e o f D a n N . F i o r i t o I I I
844 NW 48th Street

Seattle, WA 98107
Phone: (206) 299-1582
Fax: (206) 770-7590
Email: dan@danfiorito.com
Pro Hac Vice


LINDA         M.     DEOLA

Morrison, Sherwood, Wilson &Deola, PLLP
401 North Last Chance Gulch
P. O . B o x 5 5 7

Helena, MT 59624-0557
Phone: (406) 442-3261
Fax: (406) 443-7294
Email: ldeola@mswdlaw.com
                      Attorneys for Plaintiff


                       I N T H E U N I T E D S TAT E S D I S T R I C T C O U R T
                              FOR      THE      DISTRICT          OF   M O N TA N A
                                           HELENA              DIVISION

    J E S S J . D AV I E S                                        CV   1 7 - 11 5 - H - B M M

                    Plaintiff,
          v s .                                                   PLAINTIFF’S          MOTION    FOR
    UNITED          S TAT E S       E N V I R O N M E N TA L      SANCTIONS           PURSUANT    TO
    PROTECTION AGENCY; and                                        FED. R. CIV. P. 37(e)
                                       1
    ANDREW WHEELER,
    A d m i n i s t r a t o r,
                    Defendants.



I
 Pursuant to Fed. R. Civ. P. 25(d), the current Administrator of the Environmental
Protection Agency, Andrew Wheeler, is automatically substituted for former
Administrator Scott Pruitt.


                                                           1
      Case 6:17-cv-00115-BMM Document 129 Filed 07/22/20 Page 2 of 2




                           I.   RELIEF       REQUESTED


      Plaintiff moves for sanctions pursuant to Rule 37 (e) F. R. Civ. P. ABrief in

Support of this Motion accompanies this Motion.

      DATED this 22"^ day July, 2020.

                                     /s/ Linda Deola

                                      Attorney for Plaintiff

                                     /s/ Dan N. Fiorito
                                      Attorney for Plaintiff, Pro Hac Vice




                                         2
